Citation Nr: 0738912	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-34 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to herbicides.  

2.  Entitlement to service connection for a right lower 
extremity disability, claimed as secondary to diabetes 
mellitus.  

3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
diabetes mellitus, right lower extremity sciatica, erectile 
dysfunction, and diabetic retinopathy.

The veteran submitted a timely notice of disagreement and 
substantive appeal (VA Form 9) with respect to all issues 
addressed in the May 2005 rating decision, and the issues 
were properly certified to the Board.  

In June 2007, the veteran and his wife testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.

At the June 2007 Travel Board hearing, the veteran withdrew 
his appeal as to the issue of entitlement to service 
connection for diabetic retinopathy.  Accordingly, the issue 
of entitlement to service connection for diabetic retinopathy 
is not currently before the Board for appellate consideration 
and will not be discussed herein.  See 38 C.F.R. § 20.204 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the record as it stands is currently 
inadequate for the purpose of rendering a fully informed 
decision as to the veteran's claims of entitlement to service 
connection for diabetes mellitus, a right lower extremity 
disability, and erectile dysfunction.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

As noted above, the veteran is seeking entitlement to service 
connection for diabetes mellitus as secondary to herbicide 
exposure.  The veteran is also seeking entitlement to service 
connection for a right lower extremity disability and 
erectile dysfunction, as secondary to his diabetes mellitus.  
As such, the initial issue which must be resolved is whether 
the veteran's current diagnosis of diabetes mellitus is due 
to in-service herbicide exposure.  

Service connection may be granted on a presumptive basis for 
certain disorders, including diabetes mellitus, which are 
manifested to a compensable degree at any time after service 
in a veteran who had active military, naval, or air service 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption 
may be rebutted by affirmative, though not necessarily 
conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 
38 C.F.R. § 3.307(d).

In this case, the evidence shows the veteran served in the 
Republic of Vietnam from December 22, 1968 to July 12, 1970.  
There is no affirmative evidence showing the veteran was not 
exposed to herbicides during his service in Vietnam; 
therefore, his exposure to herbicides is presumed.  In 
addition, the evidence shows the veteran has been diagnosed 
with diabetes mellitus.  See March 2005 VA examination 
report.  
However, there is evidence of record which suggests that the 
veteran's diabetes mellitus is not due to herbicide exposure, 
but is, instead, induced by steroids he takes for another 
disability.  

In March 2005, the veteran was afforded a VA examination in 
conjunction with his claim.  After examining the veteran and 
reviewing his claims file, the VA examiner determined that 
the veteran's current diabetes mellitus is steroid-induced 
given that there was no evidence of diabetes mellitus prior 
to the time when the veteran was started on prednisone 
therapy to treat sarcoidosis.  The examiner stated that the 
veteran was diagnosed with pulmonary sarcoidosis in 1993 and 
was placed on prednisone at that time.  The VA examiner also 
stated that the veteran was placed on prednisone in September 
2003 when he reported experiencing progressive pulmonary 
symptoms.  The examiner noted that the veteran's prednisone 
was increased over time to treat his progressing sarcoidosis 
but that an April 2004 VA pulmonary consultation showed 
prednisone was discontinued after six months because the 
veteran gained weight.  

With respect to the veteran's diabetes mellitus, the March 
2005 VA examiner noted that a December 2004 emergency room 
record showed the veteran was diagnosed with diabetes 
mellitus after presenting with a blood sugar level of 732 and 
complaining of numerous complaints, including polydipsia, 
polyuria, blurred vision, headaches, and thirst.  She also 
noted that subsequent records, including a January 2005 
treatment record, showed the veteran had "steroid-induced 
diabetes" and was unable to tolerate prednisone.  

At the June 2007 Travel Board hearing, the veteran testified 
that he was first diagnosed with diabetes mellitus in the 
1990s.  The veteran has also previously indicated that he has 
received all his treatment at the VA Medical Center in 
Gainesville, Florida.  See VA Form 21-526, Veterans 
Application for Compensation and/or Pension.  As an initial 
matter, the Board notes that the evidentiary record contains 
a hand-written, unsigned note indicating that electronic 
records prior to September 2002 are not available.  In 
addition, although VA outpatient treatment records dated from 
September 2002 to July 2007 are associated with the claims 
file, it appears that records dated from December 2002 to May 
2005 are not included in the record.  In this regard, the 
Board notes that many of the records that are not associated 
with the claims file are records that the March 2005 VA 
examiner referred to in her examination report and used in 
rendering her conclusion.  In addition, the evidence shows 
the veteran underwent an Agent Orange examination in March 
2003 wherein a Nurse Practitioner rendered an opinion that it 
could not be said with any scientific certainty that the 
veteran's diabetes mellitus is not related to his in-service 
herbicide exposure.  See May 2006 VA outpatient treatment 
record.  The Board finds that the missing treatment records 
are pertinent to the veteran's claim and are necessary in 
order to render a fully informed opinion.  As a result, the 
Board finds that a remand is necessary in order to obtain all 
available VA outpatient treatment records dated from 
September 2002 to May 2005, as well as a properly documented 
response with regard to any records dated prior to September 
2002.  

The issues of entitlement to service connection for a right 
lower extremity disability and erectile dysfunction, as 
secondary to diabetes mellitus, are inextricably intertwined 
with the veteran's claims for service connection for diabetes 
mellitus.  Therefore, adjudication of those two claims will 
be deferred pending full development and adjudication of the 
veteran's claim for diabetes mellitus.  See Harris v 
Derwinski, 1 Vet. App. 80 (1991). 

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA outpatient treatment 
records from the VA Medical Center in 
Gainesville, Florida, dated from 1990 
to May 2005.  All negative responses 
with regard to any requested records 
should be fully documented in the 
claims file.  

2.	Request that the examiner who conducted 
the March 2005 VA examination review 
the newly obtained medical records and 
provide an addendum to the previous 
examination report indicating if the 
new evidence supports a change in her 
conclusion regarding the veteran's 
claimed disabilities.  If the previous 
examiner is not available, a physician 
knowledgeable in evaluating diabetes 
mellitus should be requested.  The 
claims file, including this Remand, 
must be made available to the examiner.  

a.	The examiner should be 
specifically asked to identify the 
onset, and the evidence that first 
supports the diagnoses, of 
sarcoidosis and diabetes.

b.	The examiner should be requested 
to offer an opinion as to whether 
it is more likely than not (i.e., 
to a degree of probability greater 
than 50 percent), at least as 
likely as not (i.e., a probability 
of 50 percent), or less than 
likely (i.e., a probability of 
less than 50 percent) that the 
veteran's current diabetes 
mellitus is causally related to 
the use of steroids.  A rationale 
should be provided for any opinion 
given.  If the examiner is unable 
to provide the requested opinion 
without resorting to speculation, 
it should be so stated.  

c.	Note:  The term "at least as 
likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

3.	Thereafter, the issues on appeal should 
be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



